SIMPSON, Justice.
This is an appeal from an interlocutory decree overruling demurrer to a bill in equity.
The appellee has filed a motion to dismiss the appeal because the brief of appellant was not filed within the time prescribed by Supreme Court Rule 12, Code 1940, Tit. 7 Appendix. The motion is well taken.
Supreme Court Rule 12 provides: “Counsel for appellant shall file his brief with the clerk of this court within thirty days after the transcript of the record has been filed in this court. Upon failure to so file, the appeal shall be dismissed or the case affirmed, as the case may be”.
Prior to the adoption of Revised Rule 47 on the 17th day of February, 1956 (263 Ala. XXII), Rule 12 was held not to apply to cases having a preferred standing on appeal to this court. Terry v. State ex rel. Pettus, 264 Ala. 133, 85 So.2d 449, construing old Rule 47. ITowever, old Rule 47 was substituted by Revised Rule 47, supra, and cases of the status here considered are also governed by Rule 12. See Phalen v. Fort, 266 Ala. 213, 95 So.2d 401 and Tipton v. Tipton, 267 Ala. 64, 100 So.2d 14.
Motion granted.
Appeal dismissed.
LAWSON, STAKELY, MERRILL, and COLEMAN, JJ., concur.